department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date cc intl br3 genin-134201-02 number info release date index number dear this is in reply to your letter dated date in which you requested assistance and advice regarding your ability to claim a foreign_tax_credit for canadian income_tax paid on a gift transfer of a canadian summer cottage to your son your letter contains a number of specific questions regarding whether the canadian tax paid is creditable on your u s income_tax return the national_office of the internal_revenue_service may issue rulings to individuals as to the tax effects on their acts or transactions in circumstances described in revproc_2002_1 2002_1_irb_1 the revenue_procedure which also sets forth the procedural requirements for obtaining a ruling is available on the internet at http www irs gov ind_info bullet html while your letter did not comply with the requirements for obtaining a letter_ruling we offer the following general information sec_901 of the internal_revenue_code permits a taxpayer to elect to credit income taxes paid_or_accrued to a foreign_country against the taxpayer’s u s income_tax_liability subject_to the foreign_tax_credit limitations of sec_904 sec_904 and d generally limit the allowable foreign_tax_credit to the amount of pre-credit u s tax on the taxpayer’s foreign source taxable_income sec_862 of the code provides that gains profits and income from the sale_or_exchange of real_property located without the united_states shall be treated as foreign source gross_income however in general a gift transfer of property by a taxpayer to another individual is not for u s income_tax purposes a taxable_event to the donor instead the donee is assigned the donor’s basis in the property under sec_1015 of the code and the donee rather than the donor will be liable for u s income_tax on the appreciation in the property upon a subsequent sale_or_exchange under sec_904 creditable_foreign_taxes in excess of the pre-credit u s tax_liability on a taxpayer’s foreign source taxable_income may be carried back two years and forward five years but in each year the allowable credit is limited to the u s tax on the taxpayer’s foreign_source_income article xxiv of the united states-canada income_tax convention available on the irs web site at http www irs gov provides that residents of the united_states are genif-119040-02 permitted a credit against u s income_tax for the appropriate amount of income_tax paid_or_accrued to canada paragraph a states that for purposes of article xxiv income or gain shall be deemed to arise in canada ie treated as foreign_source_income to the extent that canada may tax it article xiii of the convention provides that gains derived by a u s resident from the transfer of real_property situated in canada may be taxed by canada article xiii of the convention provides an election that may prevent double_taxation in situations where an individual is subject_to tax on the transfer of real_property in both canada and the u s but where only canada deems that a taxable transfer of property has occurred at a particular time the election under article xiii of the convention permits an individual to be liable to tax in the u s for the year in which the property transfer is deemed to have occurred in canada as if the individual had sold and repurchased the property for an amount equal to its fair_market_value at a time immediately prior to the deemed transfer the effect of the election is that the individual will have a u s tax_liability against which to take a credit for the canadian tax the u s treasury_department technical explanation to the convention specifically indicates that article xiii would apply in the situation of a gift by a u s resident which canada deems to be an income-producing event for its tax purposes but with respect to which the u s defers taxation while assigning the donor’s basis to the donee to make the election provided in article xiii of the convention for purposes of claiming a foreign_tax_credit for canadian tax paid a taxpayer must file in addition to form_1116 foreign_tax_credit for individuals a form_8833 treaty-based return position disclosure under sec_6114 and sec_7701 with the u s income_tax return for the year of the transfer forms and are both available on the irs web site at http www irs treas gov forms_pubs forms html the foregoing is general information provided for your assistance and does not constitute a ruling we hope the information will be helpful to you sincerely barbara a felker badge chief branch office of the associate chief_counsel international
